
	

114 HR 4515 IH: Ensuring the Safety of Our Mail Act of 2016
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4515
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Calvert (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to increase the maximum penalty for mail theft.
	
	
 1.Short titleThis Act may be cited as the Ensuring the Safety of Our Mail Act of 2016. 2.Increasing the maximum penalty for mail theftSection 1708 of title 18, United States Code, is amended by striking not more than five years and inserting not more than 10 years.
		
